Motion to amend remittitur granted. Return of remittitur requested and, when returned, it wiE be amended by adding thereto the foEowing: Upon the appeal herein there was presented an aEeged constitutional question under the Constitution of the United States, viz.: AppeEant contended that the interference by the civil courts with the internal affairs of a reEgious body was a violation of the First Amendment. The Court of Appeals held that there was no such violation and that this question was insubstantial in view of the fact that appeEant, by stipulation, had submitted to a membership vote the question of his retention in office as pastor. [See 5 N Y 2d 822.]